                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE MIDDLE DISTRICT OF TENNESSEE
                                   NASHVILLE DIVISION


 MEMPHIS A. PHILIP RANDOLPH INSTITUTE,
 THE EQUITY ALLIANCE, FREE HEARTS, THE
 MEMPHIS AND WEST TENNESSEE AFL-CIO
 CENTRAL LABOR COUNCIL, THE TENNESSEE
 STATE CONFERENCE OF THE NAACP, SEKOU
 FRANKLIN, and KENDRA LEE,

                                       Plaintiffs,          Civil No. 3:20-cv-0374

        v.                                                  JUDGE RICHARDSON
                                                            MAGISTRATE JUDGE FRENSLEY
 TRE HARGETT, in his official capacity as Secretary
 of State of the State of Tennessee, MARK GOINS, in
 his official capacity as Coordinator of Elections for
 the State of Tennessee, and AMY WEIRICH, in her
 official capacity as the District Attorney General for
 Shelby County, Tennessee,

                                       Defendants.


       PLAINTIFFS’ UNOPPOSED MOTION TO MODIFY THE INITIAL CASE
                         MANAGEMENT ORDER

       Pursuant to Federal Rule of Civil Procedure 16(b)(4), and for good cause shown, Plaintiffs

hereby move this Court to amend in part the Case Management Order, Dkt. No. 58, by vacating

the upcoming December 1, 2020 deadline to amend pleadings and setting a new one at the February

8, 2021 scheduling conference. In support of this Motion, Plaintiffs state as follows:

       1.      This Motion is not opposed by Defendants.

       2.      Plaintiffs seek to vacate the pleading amendment deadline in light of the Court’s

November 23, 2020 Order staying all discovery until at least February 8, 2021, Dkt. No. 124, and

in light of Defendants’ still-pending Motion to Dismiss and appeal of the Court’s preliminary

injunction on the first-time voter claim on standing grounds.

                                                     1

  Case 3:20-cv-00374 Document 126 Filed 11/25/20 Page 1 of 4 PageID #: 3089
       3.      Modification of the Initial Case Management Order is necessary because if the

Motion to Dismiss is granted without prejudice, or if the Sixth Circuit vacates the Court’s

preliminary injunction on standing grounds, Plaintiffs will seek to amend their complaint to

remedy any identified issues.

       4.      Plaintiffs may also seek to amend their complaint—which under the current

schedule, would need to be done prior to December 1, 2020—as part of their strategy for

prosecuting their claims. However, such amendment could moot Defendants’ pending Motion to

Dismiss, and require them to re-file in order to address Plaintiffs’ amended complaint.

       5.      This outcome would needlessly multiply these proceedings, and be detrimental to

judicial economy. It could also require Plaintiffs to prematurely amend their pleadings, before they

are able to obtain initial discovery of their claims, thereby potentially necessitating further re-

pleadings after such discovery is obtained (no earlier than February 8, 2021, per the Court’s

November 23, 2020 Order staying discovery).

       6.      By contrast, if the current pleading amendment deadline is vacated, Plaintiffs can

wait to make any amendments to their complaint until such time as the Court has ruled on the

pending Motion to Dismiss and the Sixth Circuit has ruled on the pending appeal. Such delay

would serve the parties’ and the Court’s interests because it would mitigate the need for multiple

re-pleadings of the complaint.

       7.      Modification of the Initial Case Management Order to vacate the pleading

amendment deadline is also necessary because unlike the discovery and other case management

deadlines, which all fall after the Court’s scheduled February 8, 2021 conference, the pleading

amendment deadline falls on December 1, 2020, putting Plaintiffs in the difficult position of

having to decide whether to potentially prematurely amend their pleadings in light of the



                                                     2

  Case 3:20-cv-00374 Document 126 Filed 11/25/20 Page 2 of 4 PageID #: 3090
impending deadline, or wait for the February 8, 2021 conference with the hope that the amendment

deadline will then be re-set.

       8.      Amendments to the Initial Case Management Order are permitted “for good cause

and with the judge’s consent,” Fed. R. Civ. P. 16(b)(4), as well as based on “a determination of

the potential prejudice to the nonmovant,” Leary v. Daeschner, 349 F.3d 888, 909 (6th Cir. 2003).

For the reasons articulated above, and considering that Defendants do not oppose Plaintiffs’

Motion, there is good cause to amend the Initial Case Management Order by vacating the pleading

amendment deadline until February 8, 2021—when it can be re-set by the Court—and Defendants

are not prejudiced by such a modification.

       For the reasons articulated herein, the Court should grant Plaintiffs’ Unopposed Motion to

Modify the Initial Case Management Order.



Dated: November 25, 2020                      Respectfully submitted,

                                                /s/ William L. Harbison             .
Danielle Lang*                                 William L. Harbison (No. 7012)
Ravi Doshi*                                    Lisa K. Helton (No. 23684)
Molly Danahy*                                  Christopher C. Sabis (No. 30032)
Jonathan Diaz*                                 Christina R.B. López (No. 37282)
Campaign Legal Center                          Sherrard, Roe, Voigt & Harbison, PLC
1101 14th Street NW, Suite 400                 150 3rd Avenue South, Suite 1100
Washington, DC 20005                           Nashville, TN 37201
Tel.: (202) 736-2200                           Phone: (615) 742-4200
dlang@campaignlegalcenter.org                  Fax: (615) 742-4539
rdoshi@campaignlegalcenter.org                 bharbison@srvhlaw.com
mdanahy@campaignlegalcenter.org                lhelton@srvhlaw.com
jdiaz@campaignlegalcenter.org                  csabis@srvhlaw.com
                                               clopez@srvhlaw.com




                                                   3

   Case 3:20-cv-00374 Document 126 Filed 11/25/20 Page 3 of 4 PageID #: 3091
                                             Ezra Rosenberg*
                                             Pooja Chaudhuri*
                                             Lawyers’ Committee for Civil Rights Under Law
                                             1500 K Street NW Suite 900
                                             Washington, DC 20005
                                             Tel.: (202) 662-8600
                                             erosenberg@lawyerscommittee.org
                                             pchaudhuri@lawyerscommittee.org

                                             *Admitted Pro Hac Vice


                                   Certificate of Service

       I, William L. Harbison, certify, pursuant to Local Rule 5.01, that on this 25th day of
November, 2020, the foregoing Unopposed Motion to Modify the Initial Case Management Order
was served via the Court’s CM/ECF filing system on the following:

       Janet Kleinfelter
       Andrew B. Campbell
       Alexander Rieger
       Matthew D. Cloutier
       Office of the Tennessee Attorney General
       301 6th Ave. N.
       Nashville, Tennessee 37243
       janet.kleinfelter@ag.tn.gov
       andrew.campbell@ag.tn.gov
       alex.rieger@ag.tn.gov
       matt.cloutier@ag.tn.gov

       Counsel for Defendants



                                                            /s/ William L. Harbison




                                                  4

  Case 3:20-cv-00374 Document 126 Filed 11/25/20 Page 4 of 4 PageID #: 3092
